AM      FILED IN
                                                                 14thS?.S;^APPEALS
                                        Dune 11, 2015
                                                                        JUN 18 2075
To:    Christcjn'ner A., Prine, Clerk
                                                                 CHRISTOPHER A. PRINE
                                                                              CLERK
       14th Court of Appeals
       301 Fannin St.   Suite 245
       Houston, TX 77002

            RE:   'Jeonard Charles Hicks y. The State of Texas
                  Docket Sheet
                  C0A No. 14-14-00263-CR
                  Tr.Ct.No. 1373854



Dear Mr.   Prine::

       I was convicted in the 262nd Judicial District Court., Harris County, Texas.
My appeal was submitted to the 14th Court cf Appeals in the above-styled and numbered
cause. I need a copy of the Court's Docket Sheet i-eference the appeal-               Please
be so kind as to forward me a copy of same..

       Thank you for your kind assistance in this matter,,


                                                  sincerely,          i£> I



                                                  LE0MARD C.   HICKS    1515777
                                                  Eastnam unit
                                                  2665 Prison Rd. #1
                                                  i.oveiady, TX 75851




cc:ul.h
      Hicks family